

116 S4299 IS: Sustaining Tourism Enterprises During the COVID–19 Pandemic Act
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4299IN THE SENATE OF THE UNITED STATESJuly 23, 2020Ms. Cortez Masto (for herself, Mr. Blunt, Ms. Klobuchar, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide grants for tourism and events support and promotion in areas affected by the Coronavirus Disease 2019 (COVID–19), and for other purposes. 1.Short titleThis Act may be cited as the Sustaining Tourism Enterprises During the COVID–19 Pandemic Act or the STEP Act.2.Tourism and events support and promotionTitle II of the Public Works and Economic Development Act of 1965 is amended by inserting after section 207 (42 U.S.C. 3147) the following: 208.Tourism and events support and promotion(a)In generalNot later than 90 days after the date of enactment of the Sustaining Tourism Enterprises During the COVID–19 Pandemic Act, the Secretary shall provide grants to eligible entities—(1)to assist with loss of revenue due to the economic impact of the Coronavirus Disease 2019 (COVID–19); and(2)to promote economic recovery in communities affected by a decline in tourism and events due to COVID–19. (b)Eligible entitiesAn entity eligible to receive a grant under this section is an entity that performs tourism promotion responsibilities, hosts, organizes, owns, operates, or staffs an event venue, a convention, or a trade show, or provides services as a concessionaire to events and tourism locations, including—(1)a State tourism board or department;(2)a political subdivision or instrumentality of a State or local government;(3)a unit of local government, including a county government;(4)a Tribal government;(5)a multijurisdictional or regional group;(6)a nonprofit organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; (7)a quasi-governmental organization; and(8)a private business. (c)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (d)SelectionThe Secretary shall select eligible entities to receive grants under this section based on factors to be determined by the Secretary, using the best available data, including economic impact information provided by applicants, such as information on job losses faced by the eligible entity or within the industry of the eligible entity, to address the economic recovery needs in areas impacted by the decline in travel, tourism, and events activities, and the associated revenues, due to COVID–19.(e)Use of funds(1)In generalAn eligible entity may use the funds from a grant under this section—(A)to pay costs associated with tourism marketing and promotion activities necessary to assist with economic recovery from lost revenue due to COVID–19, including to purchase media advertisements on print, broadcast, or digital media for the purpose of marketing, public awareness, or information campaigns relating to local tourism; (B)to pay costs to promote economic recovery in communities impacted by a decline in travel, tourism, and events revenue as a result of COVID–19, including through the provision of information on the safety and security of sites for traveler or attendee awareness; (C)to pay cleaning and sanitary costs, including physical modifications, associated with precautions to provide for safe worker, traveler, or event environments; and(D)to pay the costs of salaries and expenses associated with the operations of the eligible entity with respect to activities described in subparagraphs (A), (B), and (C).(2)ProhibitionFunds from a grant under this section may not be used for activities related to or for purposes of lobbying any governmental entity. (f)DistributionOf the amounts made available to carry out this section—(1)$2,000,000,000 shall be for expedited grants to eligible entities to offset revenue losses due to the economic impact of COVID–19; and(2)any remaining amounts shall be for grants for activities described in subparagraphs (A) through (D) of subsection (e)(1).(g)Maximum amount of grantAn eligible entity may not receive a grant under this section in an amount that is—(1)in the case of a grant under subsection (f)(1), more than 80 percent of the loss in revenue experienced by the eligible entity during the period beginning March 1, 2020, and ending on the date of submission of the application, as compared to the same period in 2019; and(2)in the case of a grant under subsection (f)(2), more than 80 percent of the revenue of the eligible entity during calendar year 2019.(h)Limitation(1)In generalNot more than 15 percent of the amounts made available to carry out this section may be used to provide grants to eligible entities that are private businesses. (2)PriorityThe Secretary shall give priority for the amounts under paragraph (1) to private businesses that are small business concerns (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632)). (i)No CEDS requiredTo receive a grant under this section, an eligible entity shall not be required to have a comprehensive economic development strategy.(j)WaiverThe Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with a grant under this section if the Secretary determines that any such waivers or alternative requirements are necessary to expedite or facilitate the use of the amounts made available under this section. (k)Federal shareNotwithstanding section 204, the Federal share of the cost of an activity carried out with a grant under this section shall be 100 percent.(l)Administration(1)In generalNot more than 2 percent of the amounts made available to carry out this section may be used for the administrative costs of carrying out this section. (2)Staffing(A)Temporary appointmentThe Secretary may appoint and fix the compensation of such temporary personnel as may be necessary to carry out this section, without regard to the provisions of title 5, United States Code, governing appointments in competitive service. (B)Permanent appointment(i)In generalIn the case of an individual appointed as temporary personnel under subparagraph (A) who has served continuously for not less than 2 years, the Secretary may appoint that individual to a position in the Economic Development Administration in the same manner that competitive service employees with competitive status are considered for transfer, reassignment, or promotion to such positions.(ii)TreatmentAn individual appointed to a position under clause (i) shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure.(3)Investigations and auditsThe Secretary shall use $3,000,000 of the amounts made available to carry out this section to carry out investigations and audits related to the provision of grants under this section. (m)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $10,000,000,000, to remain available until September 30, 2022.(2)Additional fundingNotwithstanding any other provision of law, the Secretary may use any amounts made available to the Secretary under the heading economic development assistance programs (including transfers of funds) under the heading Economic Development Administration under the heading Department of Commerce in title II of division B of the CARES Act (Public Law 116–136) that are unobligated as of the date of enactment of the Sustaining Tourism Enterprises During the COVID–19 Pandemic Act to provide grants under this section..